       Case 2:17-cr-00028-KS-MTP Document 62 Filed 10/06/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                             CRIMINAL NO. 2:17-CR-28-KS-MTP

DERRICK COLEMAN


                                        ORDER

      On September 14, 2020, the Court denied Defendant’s Motion for

Compassionate Release [92]. First, the Court found that Defendant had not

demonstrated that there is an “extraordinary and compelling” reason to reduce his

term of imprisonment. The Court noted that “[p]reexisting medical conditions that

place a defendant at increased risk for serious illness from COVID-19 are not in and

of themselves sufficient to establish extraordinary and compelling reasons justifying

a reduction in sentence.” United States v. McLin, 2020 WL 3803919, at *3 (S.D. Miss.

July 7, 2020). Moreover, “the mere existence of COVID-19 in society” and,

consequently, the prison system “cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594,

597 (3rd Cir. 2020) (citing BOP’s COVID-19 Action Plan).

      The Court also found that Defendant had not demonstrated that he would not

be a danger to the safety of any other person or to the community if released. The


                                           1
      Case 2:17-cr-00028-KS-MTP Document 62 Filed 10/06/20 Page 2 of 2




Court noted that Defendant had engaged in substantial drug transactions with a drug

trafficking   organization   responsible   for    distributing   large   quantities   of

methamphetamine in Hattiesburg and Laurel, Mississippi. The Court also recounted

Defendant’s lengthy criminal history.

      On October 5, 2020, Defendant filed a Motion for Reconsideration [60], arguing

that the Court erred by failing to consider whether there were “other reasons” to grant

his motion for compassionate release. As the Court explained in its previous order,

Defendant has the burden of demonstrating that he meets the requirements for

release. The Sentencing Commission’s guidelines only permit the Court to grant the

motion if “extraordinary and compelling reasons warrant the reduction” and “the

defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” U.S. SENTENCING GUIDELINES MANUAL § 1B1.13.

Defendant did not carry his burden of satisfying either of these requirements. The

Court denies Defendant’s Motion for Reconsideration [60].

      SO ORDERED AND ADJUDGED this 6th day of October, 2020.

                                                     /s/  Keith Starrett
                                                                KEITH STARRETT
                                                 UNITED STATES DISTRICT JUDGE




                                           2
